Opinion by
Oliver, C. J.
From the testimony, it appeared that the shipment in question consists of advertising literature, pamphlets, and booklets, illustrating the various metal types used in printing, which were sent to petitioner, unknown to it and without charge, for distribution to advertising agencies and printing plants; that petitioner instructed'its’broker to make entry at the invoice value, which appeared as “£l0”; and that later developments showed said amount to be in error, the proper value being £l00, which was used by the appraiser. Government counsel conceded that the entry at the lower value was due to “a typographical error of some kind,” and stated further that “we have investigated this matter and we are satisfied.” On the record presented, it was held that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.